DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "low" (lines 14 and 15) and “high” (lines 15 and 17) are relative terms which render the claim indefinite.  The terms "low" and “high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the specification does disclose “low” and “high” pressures (page 3 lines 8-12), these are examples, not definitions. Without a definition for said terms, the terms are subject to interpretation and the opinion of an individual. An individual may consider a certain pressure to be “low” (or “high”), e.g. 950hPa, while another may only consider pressures below 900hPa to be “low”. Therefore one skilled in the art would not be reasonably appraised of the scope of the invention.
Claims 17-22 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-17 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kafer et al. (WO 2014/066133 A1).
Regarding claim 16, Kafer et al. teaches a process for drying sausage logs (elongated food products) (abstract) comprising a dryer unit 300 (naturally comprising a housing) bounding a process space (figures 1-3; paragraph 127), a feed opening and a discharge opening in the housing to carrying the food into and discharging food from the process, a transport path through the process space (conveyor 202 of figure 2; paragraph 110), an airflow generator 400 (paragraph 112), a pressure sensor for detecting airflow pressure in the process space compared to ambient air pressure (paragraph 112), and the system is arranged to control the process conditions by adjusting the airflow generator based on the detected process conditions (paragraphs 94, 97, and 117-118). The recirculation system takes air from the return air inlet 401, removes moisture from the air, and returns dry air to the system through air outlet 402, where the system maintains air pressure via make-up air, taking in air to compensate for any air leaks that occur within the system or elsewhere in the air circuit (paragraph 117). The air is maintained under positive pressure, e.g. at least 1 atmosphere (paragraph 112). In order to calculate the compensation, the decrease in the airflow pressure would have necessarily been measured by comparing the airflow pressure in the process space and ambient air pressure. It is noted that the limitation “ambient air” is given its broadest reasonable interpretation to refer to any air surrounding the system. Since the airflow can be adjusted as needed (paragraph 94), where decreasing and increasing airflow would necessarily decrease and increase pressure respectively, and since positive pressure is maintained (paragraph 112), the system is construed to be arranged to control the process conditions by adjusting the at least one airflow generated based on the detected process conditions (pressure).
Regarding providing low airflow pressure in the process space when low ambient pressure is detected, and high airflow pressure when high ambient pressure is detected, the system of Kafer et al. would have been capable of performing the claimed limitation since the airflow and pressure can be adjusted as stated above. Furthermore, the claim does not recite that any specific part of the system is configured to perform the action. For example, the claim does not specify the controlling is performed by a controller or processor. Thus the claim can be interpreted to be capable of performing the limitation above simply by an operator determining a pressure change and manually adjusting the airflow pressure of the system. 
Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 17, the detector includes at least one pressure sensor for detecting the decrease in airflow pressure through the process space (paragraph 112).
Regarding claims 20-21, the system further comprises at least one dehumidifier (airflow conditioner for humidity) for conditioning the generated airflow (paragraph 96).
Regarding claim 22, the system is construed to be a drying cabinet since the system dries food (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kafer et al. (WO 2014066133 A1) as applied to claims 16-17 and 20-22, and further in view of Schmidt (US 2015/0367972 A1).
Regarding claim 18, Kafer et al. does not teach the pressure sensor is provided with a valve for changing a connection of the pressure sensor with the process space and the ambient air.
Schmidt teaches a system for drying a food product (abstract) comprising using a branch valve 112 controlled by pressure sensor 114 to adjust flow of certain process streams when a predetermined pressure is detected (paragraph 33). The valve 112 changes the connection in return line 104 between process space 4 and branch line 110 to discharge the stream flow (figure 2). The reference is analogous since it is directed to drying a food product and adjusting fluid connections via a valve between process areas based on pressure detected by a pressure sensor.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kafer et al. to include a valve with the pressure sensor as claimed in order to similarly provide control/adjustments to the system as needed based on measured pressure values, to allow the pressure sensor to be exposed to the outside of the system for calibration and/or other maintenance, to allow the pressure sensor of Kafer et al. to determine whether the airflow/pressure within the process is at a desired relative pressure (i.e. at or above atmospheric) and make adjustments accordingly to compensate for air leaks through the system as suggested by Kafer et al. (paragraph 117).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kafer et al. (WO 2014066133 A1) as applied to claims 16-17 and 20-22, and further in view of Nichols et al. (US 2005/0125102 A1).
Regarding claim 19, Kafer et al. does not specifically teach the sensor is a double sensor. 
Nichols et al. teaches an HVAC system (air movement system) which uses a dual (double) pressure sensor 70 to sense pressure differences across a distance, such as opposite sides of an air filter (paragraph 29). The reference is analogous since it is directed to a system for air movement which is monitored by pressure sensors across a designated space as stated above, and evaluating the detected pressure(s) to determine further action required (paragraph 34).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kafer et al. to use a dual sensor since the reference already contemplates monitoring pressure values to ensure a desired pressure is maintained within the process space, and therefore to use a sensor that is capable of performing simultaneous pressure measurements at different areas (i.e. process pressure relative to atmospheric pressure), to allow for calibration to atmospheric pressure, and to minimize the number of individual sensors, thereby reducing trouble-shooting effort in the case that a sensor malfunctions (checking a single dual sensor as compared to checking every individual sensor).

Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive. 
Applicant argues on page 8 that Kafer does not anticipate claim 16 since the reference teaches maintaining air pressure at one atmosphere and therefore does not teach adjusting the pressure in the process space to minimize the loss of air from the process space to the ambient air as claimed. This is not persuasive since Kafer teaches maintaining the dryer under positive pressure such as “about at least one atmosphere” (paragraph 112), and adjusting the airflow as needed to maintain the desired air pressure (paragraph 94). Thus, the pressure within the process space would have necessarily been adjusted to maintain the positive pressure, even when ambient pressure outside of the system decreases or increases. 
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The limitation “the system is arranged to control…low airflow pressure…high airflow pressure…” does not provide a structural difference between the claimed invention and the prior art. Kafer teaches controlling airflow (paragraph 94) and pressure using sensors (paragraph 112) to maintain positive pressure of at least one atmosphere within the process space. Therefore the system of Kafer would have been capable of the claimed limitation, e.g. maintaining positive pressure when the ambient pressure decreases requires less pressure than maintaining pressure when the ambient pressure increases.
As stated in the rejection above, the claim simply recites that the system is arranged to control the process without actually recite the structure (e.g. processor or controller) that is configured to perform the claimed limitations. Since Kafer teaches a pressure sensor, an airflow generator capable of adjusting airflow, and controlling pressure within the processing space (either up or down to maintain at least one atmosphere), the system of Kafer is construed to have the same structure as the claimed invention and capable of performing the same functions.
Regarding applicant’s argument on page 9 that Kafer does not suggest the ambient pressure is detected, it is noted that the limitation with respect to the ambient pressure recites “detecting the relative airflow pressure in the process space compared to ambient air pressure”. Claim 16 does not positively recite that the ambient air pressure is explicitly detected, only that the relative air flow pressure is detected compared to the ambient air pressure. Kafer teaches maintaining process pressure of at least one atmosphere, where one skilled in the art would have reasonably considered one atmosphere to be “ambient pressure”, i.e. pressure of the environment surrounding the system, relative to the process conditions.
In response to applicant's arguments on pages 10-11 that Schmidt teaches there is either an atmospheric pressure or an overpressure and does not teach utilizing low pressure vs. high pressure depending on ambient air pressure, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As stated above, Kafer is capable of performing the claimed limitations. Schmidt is relied on only to teach coupling a pressure sensor to a valve to reroute process streams for systems which dry food products. Modifying Kafer to connect the pressure sensor and a valve would have been obvious for the reasons stated in the rejection above, including allowing the sensor to determine process pressure relative to ambient/atmospheric pressure, and facilitate adjustments to the process pressure to ensure sufficient make-up air is added to account for leaks throughout the system.
Applicant’s arguments against the dependent claims are not persuasive for the same reasons stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Butler (US 10,130,115 B1) teaches a device for controlling food dehydration comprising receiving sensor data from environmental sensors (abstract), where such data can include pressure in the process, and control the pressure within the system (column 15 lines 53-61).
Godoy Varo (US 2014/0193548 A1) teaches a system for drying foodstuffs through application of pressure changes of values equal, greater or less than atmospheric pressure (abstract), where pressure sensors determine the pressure in the system and allow connection of the process space to the atmosphere (paragraphs  36 and 42).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                            Primary Examiner, Art Unit 1792